Name: 79/590/EEC: Council Decision of 25 June 1979 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-29

 Avis juridique important|31979D059079/590/EEC: Council Decision of 25 June 1979 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures Official Journal L 161 , 29/06/1979 P. 0046 - 0046**** COUNCIL DECISION OF 25 JUNE 1979 UNDER THE TREATIES , CONCERNING FISHERY ACTIVITIES IN WATERS UNDER THE SOVEREIGNTY OR JURISDICTION OF MEMBER STATES , TAKEN ON A TEMPORARY BASIS PENDING THE ADOPTION OF PERMANENT COMMUNITY MEASURES ( 79/590/EEC ) THE COUNCIL INTENDS TO REACH AN AGREEMENT AS EARLY AS POSSIBLE IN 1979 ON COMMUNITY MEASURES FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES AND RELATED MATTERS . PENDING ITS DECISION IN THE MATTER AND IN VIEW BOTH OF ARTICLE 102 OF THE ACT OF ACCESSION AND OF THE NEED TO PROTECT THE BIOLOGICAL RESOURCES AND TO MAINTAIN SUITABLE RELATIONS WITH THIRD COUNTRIES IN FISHERIES MATTERS , THE COUNCIL , ON 19 DECEMBER 1978 AND 9 APRIL 1979 , ADOPTED INTERIM MEASURES WHICH WERE IN FORCE FROM 1 JANUARY TO 31 MARCH 1979 AND FROM 1 APRIL TO 30 JUNE 1979 RESPECTIVELY . FOLLOWING ON FROM THESE MEASURES , THE COUNCIL HAS DECIDED ON THE FOLLOWING INTERIM MEASURES WHICH WILL APPLY FROM 1 JULY 1979 UNTIL THE COUNCIL HAS REACHED A DEFINITIVE AGREEMENT OR UNTIL 31 OCTOBER 1979 , WHICHEVER IS THE EARLIER . 1 . MEMBER STATES SHALL CONDUCT THEIR FISHERY IN SUCH A WAY THAT THE CATCHES OF THEIR VESSELS DURING THE INTERIM PERIOD SHALL TAKE INTO ACCOUNT TACS SUBMITTED BY THE COMMISSION TO THE COUNCIL IN THEIR COMMUNICATIONS OF 23 NOVEMBER 1978 AND 16 FEBRUARY 1979 AND THE PART OF THE TACS MADE AVAILABLE TO THIRD COUNTRIES UNDER AGREEMENTS OR ARRANGEMENTS MADE WITH THEM BY THE COMMUNITY . THE CATCHES TAKEN IN THE INTERIM PERIOD WILL BE OFFSET AGAINST THE ALLOCATIONS EVENTUALLY DECIDED UPON BY THE COUNCIL FOR 1979 . 2 . AS REGARDS TECHNICAL MEASURES FOR THE CONSERVATION AND SURVEILLANCE OF FISHERY RESOURCES , MEMBER STATES SHALL APPLY THE SAME MEASURES AS THEY APPLIED ON 3 NOVEMBER 1976 , AND OTHER MEASURES TAKEN IN ACCORDANCE WITH THE PROCEDURES AND CRITERIA OF ANNEX VI TO THE COUNCIL RESOLUTION OF 3 NOVEMBER 1976 . DONE AT LUXEMBOURG , 25 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . LE THEULE